Citation Nr: 9926141	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  96-32 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis at L5-S1, claimed as a low back condition.

2.  Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder.

3.  Entitlement to an increased evaluation for headaches due 
to gunshot wound to the left scalp and neck, currently 
evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for fungal 
infection, onychomycosis of the toe nails, and tinea pedis of 
the foot, bilaterally, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1995 and January 1996 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office.  In the August 1995 rating decision, the RO denied 
service connection for the low back condition, and increased 
evaluations for service-connected a bilateral fungal 
infection of the foot, and a headache disorder.  The 
appellant filed a notice of disagreement with this 
determination in October 1995.  A statement of the case was 
issued in January 1996.  The RO reconsidered its denial of 
this claim in January 1996, and determined that the evidence 
did not establish that arthritis of the lumbar spine was 
shown in service or within a year following service.  The 
appellant perfected his appeal relative to the claim for 
service connection for a low back disorder in July 1996. 

By rating action, dated in January 1996, the RO denied the 
claim for increased evaluations for the service-connected 
fungal infection, PTSD, and headache disorder.  The appellant 
filed a notice of disagreement with this determination in 
July 1996.  In October 1998, the RO granted an increased 
evaluation from 10 percent to 30 percent for the appellant's 
post-traumatic stress disorder.  The assigned ratings for the 
remaining service-connected disabilities were continued.  A 
statement of the case was issued in December 1998.  The 
appellant perfected an appeal in this matter later that 
month, in December 1998.  An increased evaluation from 10 
percent to 30 percent was granted for the appellant's 
headache disorder in a January 1999 rating action.  

With respect to the claims for an increased evaluation for 
post-traumatic stress disorder and a headache disorder, the 
Board notes that the United States Court of Appeals for 
Veterans Claims (known as the Court of Veterans Appeals prior 
to March 1, 1999), has held that on a claim for an original 
or an increased rating, the appellant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
further held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal. Id.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  A low back disorder was not present during service, nor 
was degenerative arthritis of the lumbar spine present in 
service or manifest within one year thereafter.

3.  There is no competent medical evidence of record linking 
any current disability of the lumbar spine to the appellant's 
period of active duty.

4.  The appellant's post traumatic stress disorder is 
currently manifested by anxiety, with complaints of sleep 
difficulties, nightmares, insomnia, anxiety, depression, 
impaired concentration and memory, and alienation, and is 
productive of no more than moderate social and industrial 
impairment.

5.  The appellant's migraine headaches are manifested by no 
more than prostrating attacks occurring on average once a 
month.

6.  The appellant's fungal infection of the toenails and feet 
is manifested by plantar scaling with exudation, 
onychomycosis, and complaints of itching and irritation.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the lumbar spine was not 
incurred in or aggravated during service, and is not shown to 
be of service origin.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 
(1998).

2. The criteria for a rating in excess of 30 percent for post 
traumatic stress disorder have not been met. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

3.  The criteria for an evaluation in excess of 10 percent 
for migraine headaches have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, Part 4, Diagnostic 
Code 8100 (1998).

4. The criteria for an evaluation in excess of 10 percent for 
a fungal infection of the toenails and feet is not warranted. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.118, Diagnostic Code 7813 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In December 1968, the appellant filed his original 
application for VA compensation benefits, seeking service 
connection for residuals of gunshot wounds to the head and 
neck, and a nervous condition.  

Service medical records disclose that the appellant was 
treated in May 1966 for gun shot wound to back of the neck.  
Examination revealed an entrance posterior boarder, right 
sterno-cliedo-mastoid and exit, lateral edge of the left 
trapezius.  During this hospital course, it was noted that 
the appellant had a congenital malformation at the traverse 
process C-7.  These records also disclose that the appellant 
thereafter received treatment intermittently between 1967 and 
1968 for complaints of headache episodes.  Medical opinion 
attributed these episodes to the gunshot wound sustained in 
service.  Service medical records further disclose that the 
appellant received treatment in May 1968 for a fungal 
infection of the feet.  

This case was referred for further VA examination in November 
1969, for review and clarification of the appellant's 
psychiatric disorder.  The November 1969 medical examination 
report indicated that the appellant was evaluated with mild 
anxiety reaction.  It was noted that neurological evaluation 
was essentially normal.  Mental status examination revealed 
the appellant to exhibit slight anxiety, with superficial 
insight and fair judgment. 

In a December 1969 rating decision, the RO granted service 
connection for multiple disabilities, to include residuals of 
a gunshot wound to the left scalp and neck, fungus of the 
feet, and anxiety reaction.  A noncompensable evaluation was 
assigned under Diagnostic Code 7805 for residuals of a 
gunshot wound to the left scalp and neck, and a 
noncompensable evaluation was assigned for fungus of the feet 
under Diagnostic Code 7899.  With respect to the grant of 
service connection for anxiety reaction, it was noted that 
the appellant had a history of treatment for headaches 
associated with his gunshot wounds.   A noncompensable 
evaluation was assigned for this disability under Diagnostic 
Code 9400.

By rating action, dated in January 1970, the RO confirmed and 
continued the assigned rating evaluations for the service-
connected disabilities.

In August 1980, the appellant sought an increased evaluation 
for his service-connected disabilities.  He requested VA 
examination in conjunction with this claim.  By letter, dated 
in February 1981, the RO requested the appellant to provide 
evidence in support of his claim.  In October 1981, the 
appellant forwarded a copy of his Report Of Transfer Or 
Discharge, Form DD-214, reflecting his service dates, and 
receipt of military awards and decoration.  Text material 
concerning combat was also submitted.

In January 1995, the appellant filed a claim seeking 
compensation benefits for various disabilities, to include 
post-traumatic stress disorder (PTSD).  In a separate 
statement, dated in January 1995, the appellant reported that 
he received treatment for the claimed disabilities at VA 
medical facilities.

The appellant underwent VA examination in May and June 1995.  
On general medical examination, in May 1995, the appellant 
was evaluated with advanced onchymycosis of the nails of both 
feet with severe scaly lesions on the soles of both feet, 
which the examiner noted to be comparable to tinea pedis.  It 
was noted that the appellant reported a history of fungal 
infection of both feet since his service in Vietnam.  The 
remainder of the physical examination was not significant for 
any other findings.  The diagnostic impression included a 
finding of advanced tinea pedis of both feet.

A May 1995 orthopedic report indicated that the appellant 
attributed his back condition to lifting and carrying heavy 
objects during service.  It was noted that the appellant was 
not presently taking any medications, or utilizing prosthetic 
devices.  During examination of the back, the appellant was 
able to perform heel and toe walking.  He was able squat and 
resume an erect position without difficulty.  There was no 
evidence of spasm or tenderness detected on palpation over 
the lumbosacral spine or the paraspinal muscles.  There was 
mild to moderate tenderness over the sacroiliac joints.  
Range of motion of the lumbosacral spine was evaluated as 90 
degrees flexion, 30 degrees backward extension, each 
accompanied by a sensation of stretching in the area of the 
lower spine.  Lateral flexion was evaluated, on left and 
right sides, as 30 degrees with pain towards the right side.  
Rotation was evaluated as 60 degrees, with pain toward the 
right side.  It was noted that the findings on neurological 
evaluation were grossly normal.  X-ray studies of the lumbar 
spine revealed normal alignment.  There was no evidence of 
displacement or anomalies.  Disc space was well maintained 
with no evidence of degenerative disease.  Minimal 
degenerative arthritis of the posterior facet joints, at L5-
S1, was detected.  The clinical impression was history of 
blunt injury to lumbosacral spine with some pain and 
limitation of the lumbosacral spine and tenderness in areas 
noted.  

On mental status examination, in May 1995, the appellant 
reported symptoms of nightmares, flashbacks, depression, 
sleep disturbance, substance abuse, and alienation from 
family and friends.  He indicated that he began experiencing 
nightmares, and flashbacks following his return from Vietnam, 
but noted that the frequency of these symptoms had decreased.  
He denied inpatient psychiatric treatment, but reported that 
he attended the therapeutic counseling at the Veterans Center 
once per week since December 1994.  It was noted that the 
appellant had a history of drinking during service, and 
reportedly drank heavily while stationed in Vietnam.  The 
appellant reported that he was sober from 1984 to 1994, 
following rehabilitation treatment.  It was noted that the 
appellant had resumed drinking intermittently for the past 
few months.  He also reported headaches due to a head injury 
received during service, for which he was under the care of a 
neurologist.  During the interview, the appellant was noted 
to be dressed and groomed appropriately.  The examiner noted 
that the appellant exhibited fair hygiene.  The appellant was 
alert, cooperative, and oriented in all spheres.  The 
appellant appeared to be anxious at times, with affect 
appropriate to his mood.  Eye contact and concentration were 
fair.  The appellant's recent and remote memory was intact.  
He was coherent, and his thought processes were logical and 
goal-oriented.  He reported auditory hallucinations manifest 
by voices calling his name.  He reported that he occasionally 
saw shadows.  The appellant denied suicidal or homicidal 
ideation.  It was noted that the appellant reported 
occasional episodes of sleep difficulties, following 
nightmares.  He also reported flashbacks when exposed to 
helicopters, zoos, parks, and areas of heavy plantation.  The 
diagnostic impression was chronic PTSD, and alcohol abuse 
(Axis I).  The appellant was evaluated with severe 
psychosocial stressors.  In this context, it was noted that 
the appellant reported a history of physical, emotional, and 
sexual abuse as a child.  In addition, it was noted that the 
appellant provided a history of two episodes of head and neck 
trauma during service.  The examiner noted that the appellant 
exhibited a fair level of adaptive functioning during the 
past year.  With respect to psychological tests that were 
administered, it was noted that the results showed the 
Minnesota Multiphasic Personality Inventory (MMPI-2) score to 
be invalid due to the appellant's tendency to respond in an 
exaggerated or distressed manner.  It was noted that the 
appellant's overall score was well above the empirically 
established cut-off for diagnostic evaluation of PTSD.

The RO, in a July 1995 rating decision, granted service 
connection for PTSD, for which a 10 percent rating was 
assigned.  The RO denied increased rating evaluations for the 
service-connected foot infection, and for gunshot wound of 
the left scalp and neck with headaches.  Service connection 
for low back pain was also denied.  

A private medical report, dated in July 1995 was submitted 
for consideration.  This report provided a chronological 
summary of clinical visits since the appellant's initial 
visit in August 1974.  The appellant was seen in 1979 for a 
bilateral foot infection.  Examination conducted at that time 
showed multiple ulcerated lesions on the foot and edema of 
the foot with tenderness and swelling of the toes.  The 
clinical assessment was fungus infection of the "foot" with 
secondary infection.  It was noted that the appellant was 
again treated in November 1984 for a fungal infection of the 
feet, which caused difficulty with ambulation.  It was noted 
that the infection was of such severity as to require 
hospitalization.  A final diagnosis of cellulitis of the left 
foot with sepsis, and multiple ulcers of both feet was 
indicated.  In February 1995, the appellant reported 
continued skin problems involving the feet.  The diagnostic 
impression of chronic fungus infection of the feet was 
continued.  The report reflects that the appellant was seen 
for complaints of back pain intermittently in 1974, and again 
in 1988 and 1989.  There was no mention of headache episodes 
accompanying his intervals of back pain.  The appellant was 
also seen in July 1991 for complaints of back pain following 
an industrial accident.  He was assessed with gout at that 
time.  It was noted that x-ray studies of the lumbosacral 
spine were negative.  In February 1995, the appellant was 
seen for complaints of headaches.  It was noted that an 
earlier (November 1994) magnetic resonance imaging (MRI) 
study of the lumbosacral spine reportedly revealed some 
abnormality.  The diagnostic impression included findings of 
back strain, and cephalalgia.  During his final clinical 
visit in March 1995, the appellant reported daily episodes of 
headaches, and skin problems.  Examination showed the skin of 
the lower extremities to have extensive discoloration with 
desquamation.  The clinical impression included findings of 
back strain, chronic cephalalgia, and fungus of the feet.  It 
was noted that the appellant's skin disorder was treated with 
prescribed medication.  Reports of laboratory studies, 
performed from February to August 1995, were also provided.

In an August 1995 rating action, the RO denied increased 
evaluations for the service-connected headache condition and 
bilateral fungal infection of the feet.  Service connection 
for a low back condition was also denied.  In correspondence, 
dated in October 1995, the appellant contented that the 
denial of his claim was predicated upon a single medical 
opinion.  He noted that he was receiving treatment for his 
disabling conditions at the VA medical facility.  

VA outpatient clinical records, dated from May 1994 to July 
1995, were thereafter received.  A May 1994 psychiatric 
intake evaluation report indicated that the appellant had 
been employed at the post office for more than 20 years, and 
was within seven years of retirement eligibility.  The 
appellant reported episodes of harassment at work in 
connection with his heritage.  As a result, he felt 
overwhelmed and very upset.  It was reported that some 
employees were also against veterans.  The appellant reported 
that he experienced headaches associated with his injuries 
during service, which resulted in lost time from work 
whenever his condition would become symptomatic.  An 
assessment of likely PTSD was indicated, and the appellant 
was referred for further evaluation.  It was noted that the 
appellant denied symptoms related to PTSD on diagnostic 
testing.  The examiner indicated that the appellant's score 
on MMPI-2 testing did not reach the cut-off for PTSD, and 
that these results differed markedly from findings noted 
during interview and presentation.  

These records show that the appellant also underwent 
consultation examination in May 1994 for evaluation of his 
severe headaches.  He reported that these episodes occurred 
spontaneously, resulting in blurred vision and twitching of 
the right eyelid.  He reported that he did not take 
prescribed medication, but used Tylenol.  The appellant would 
also wrap a towel around his head.  It was noted that the 
appellant reported that he was missing more time from work 
due to his headaches, but that he would give other reasons to 
explain his absence.  Examination showed the appellant to be 
neurologically intact.  An assessment of muscle movement 
tension cephalgia with secondary vascular elements was noted.  
A June 1994 psychiatric evaluation report indicated that the 
appellant was alert, cooperative, and spontaneous on 
examination.  There was good reality testing, with no 
evidence of hallucination or delusion.  The appellant 
reported problems with concentration and attention.  There 
was no evidence of cognitive deficits.  The appellant was 
able to complete simple and complex tasks.  He exhibited 
normal intelligence, and had a general fund of knowledge.  
There was no evidence of flight of ideas, depression, or 
problems with insight or judgment.  The examiner noted that 
the appellant had memory problems due to anxiety, and 
anxiety-related symptoms of dizziness, headaches, 
hyperventilation, tingling sensation, numbness, and hot/cold 
flashes.  He also complained of fatigue, and low energy.  The 
examiner noted that there were no major symptoms of PTSD or 
obsessive compulsive disorder.  A Global Assessment of 
Functioning (GAF) score between 65-70 was noted.  The 
clinical report indicated that individual or group counseling 
was recommended.  

During a July 1994 examination, the appellant reported that 
his headache episodes occurred between four and six months 
each year, lasting three to four weeks in duration.  He noted 
that his pain was concentrated in the occipital area.  He 
indicated that these episodes were manifest by blurred 
vision.  The appellant reported that medical personnel had 
advised him of the need for surgical treatment, but he 
declined.  In connection with a July 1994 examination, the 
appellant complained of tension migraine headaches with 
visual symptoms and throbbing.  The clinical report indicated 
that the appellant also reported that he felt a lot of job-
related stress.  An assessment of PTSD was noted.  In August 
1994, the appellant was evaluated with probable fungus 
infection affecting another area of the body.  A September 
1994 general physical examination report referenced 
diagnostic findings of psychiatric disorder, personality 
disorder, PTSD, headaches, and concussion secondary to injury 
in service, and anemia.  An October 1994 radiology report 
indicated that studies of the cervical spine showed findings 
consistent with muscle spasms.  A MRI of the skull was 
normal.  An electroencephalogram (EEG), conducted in November 
1994, yielded normal results, with the presence of 
significant high frequency muscle artefact.  There were no 
focal abnormalities or any epileptiform discharges detected.  
A January 1995 neurology consultation examination report 
indicated that x-ray studies of the cervical spine, as well 
as a MRI of the skull were normal.  The diagnostic impression 
of muscle movement tension cephalgia with secondary vascular 
elements was continued.  During a June 1995 interview, the 
appellant reported problems with feelings of anger and 
stress.  He indicated that he was getting into arguments at 
work, and that he was presently involved in a disciplinary 
action.  He also reported increased episodes of headaches, 
difficulty sleeping, depression, guilt, withdrawal, and 
sadness.  He noted improved relations with those in his 
family.

In a January 1996 rating decision, the RO granted an 
increased evaluation of 10 percent for the bilateral fungal 
infection of the foot.  An increased evaluation of 10 percent 
was also awarded for the appellant's headache disorder.  An 
increased evaluation for PTSD was denied.  The RO also 
reconsidered, but affirmed, its earlier rating action which 
denied the claim for service connection for a low back 
disorder.

A May 1996 medical certification indicated that the appellant 
suffered from combat related PTSD, and panic disorder.  It 
was further noted that the appellant was on strong 
medication, and required assistance.  The certifying 
psychiatrist indicated his opinion that the disabling effects 
of the appellant's PTSD condition would continue for three 
years.

In correspondence, dated in July 1996, the appellant noted 
his contention that his bilateral fungal infection affected 
the entire foot.  He reported that he experienced headaches 
daily for periods of two to three weeks.  Further, the 
appellant maintained that his PTSD condition was manifest by 
more severely disabling symptomatology than presently 
reflected by the assigned rating evaluation.  In support of 
his claims, he submitted a January 1996 memorandum, which 
indicated that a decision had been made to remove the 
appellant from employment with the postal service based upon 
his mishandling of mail.  Following investigation of the 
allegations, it was determined that the facts established 
that the proposed action of removal was warranted.  In 
determining whether removal was appropriate, it was noted 
that consideration had been given to the appellant's work 
history.  In this context, it was noted that the appellant 
had been subject to disciplinary action for failure to follow 
instructions as recently as June 1995.  In the course of the 
investigation in this matter, the appellant admitted to 
drinking during some of the periods during which he 
mishandled the mail.

The appellant underwent VA PTSD examination in September 
1996.  The medical examination report indicated that the 
appellant reported that he received ongoing therapeutic 
psychiatric treatment at the VA medical facility.  He also 
participated in individual and group therapy once every two 
weeks.  The appellant indicated that he refused a treatment 
course of medication.  He reported symptoms of flashbacks, 
insomnia, dreams and nightmares concerning Vietnam, emotional 
dyscontrol, depression and anxiety symptoms, guilt, substance 
abuse, avoidance of stimuli that  reminded him of Vietnam, 
difficulty concentrating, and alienation from family and 
friends.  It was noted that the appellant had participated in 
an alcohol treatment program since February 1996.  The 
examiner noted that the appellant had been married since 
1968, and that he had worked as a postal employee from 1973 
to 1995.  The appellant reported that he had been suspended 
from his postal position, but indicated that he filed a 
grievance to get his job back.  The appellant also noted that 
he felt harassed by his fellow staff workers.  The appellant 
was noted to reside in a home with his wife and children.  It 
was noted that he was attending a technical trade school four 
days each week.  The appellant indicated that he studied, 
read, or listened to music when at home.  He also performed 
volunteer work with young people.  The appellant also 
reported that he stayed away from people, and limited his 
social life to his family.  

On mental status examination, the appellant was noted to be 
casually dressed and groomed.  He was oriented in all 
spheres.  The examiner indicated that the appellant was 
moderately anxious and depressed.  The appellant denied 
hallucinations or delusional ideas.  He was noted to 
demonstrate impaired memory and concentration.  His insight 
and judgment were fair.  A diagnostic impression of chronic 
PTSD (Axis I) was indicated.  The appellant was evaluated 
with severe psychosocial stressors related to his combat 
experience.  The appellant was assessed with a GAF score of 
60.  On psychological testing, the appellant obtained a score 
noted to be above the cut-off for PTSD.  The examiner noted 
these results would meet the diagnostic criteria for PTSD.  A 
social and industrial survey, conducted in conjunction with 
this examination, in September 1996, indicated that the 
appellant reported increased symptomatology associated with 
his PTSD condition.

During VA diseases and injuries of the brain examination, in 
October 1996, the appellant reported that he sustained 
gunshot wounds to the head and neck during service.  He noted 
symptoms of speech and memory problems since that time.  He 
also reported symptoms of dizziness, loss of direction, and 
episodes of loss of control.  The appellant reported that he 
experienced daily headaches with nausea and vomiting on 
occasion.  He reported paresthesias in the area around the 
mouth.  He reported attacks of being hot and cold, and 
feelings of irritability at times.  It was noted that the 
appellant would walk 15 to 25 miles to calm down.  He 
reported an obsession with hearing people knocking at the 
door.  He also reported that he hears voices and sees 
shadows.  He reported that he experienced blurred vision, and 
a "metallic" taste in his mouth.  The diagnostic impression 
included post-traumatic headaches, and severe PTSD.

The Board notes that VA skin examination in October 1996 did 
not address the service-connected skin disorder involving the 
feet.  The medical examination instead evaluated impairment 
associated with residual scars from the appellant's gunshot 
wounds.  In this context, the examiner found skin residuals 
of gunshot wounds in the neck, consisting of complaints of 
itching, soreness or small bumps at extremes of cold and warm 
temperatures. 

VA outpatient clinical records, dated from June 1994 to March 
1996, were forwarded for consideration.  A July 1995 
neurological report indicated that the appellant continued to 
complain of cephalgia, manifest by bitemporal aching.  He 
reported that these episodes might occur one to three weeks 
per month, and that the duration of these intervals might 
lasts up to six months.  It was noted that evaluation of the 
cervical spine and skull were within normal limits.  
Diagnostic studies, to include an EEG and MRI, were within 
normal limits.  An August 1995 clinical report indicated that 
the appellant was evaluated with intermittent headaches.  It 
was opined that his headaches might be mechanical in nature, 
and that exercise might provide some relief.  The appellant 
was referred for physical therapy, where he received 
instruction in the performance of stretching exercises to 
relieve muscle tension.    When seen later that month, the 
appellant reported his headaches were "less."  The 
appellant reported an increase in the severity of his 
headaches in September 1995.  The examiner indicated that 
this circumstance was not related to psychological stress, 
and noted that the appellant had been headache free after 
four weeks of physical therapy.  The assessment was cervical 
spine muscle movement spasm with probable muscle movement 
tension cephalgia, and secondary vascular elements.  During a 
February 1996 evaluation, the appellant reported that his 
headaches were sometimes preceded by numbness of the face, 
and that he was unable to sleep during headache episodes.  
The clinical impression was gunshot wound to the soft tissue 
of the neck, and cephalgia.  By March 1996, the appellant 
reported that his headaches had intensified, and increased in 
frequency, occurring two to three times a week.  He reported 
the duration of his headache episodes from two to three days.   

During VA general medical examination, conducted in February 
1997, the examiner observed dermatitis, noted to be fungal in 
nature involving the heel, the area between the toes, and 
essentially the entire plantar aspect of both feet.  The 
examiner indicated that the infection was moderately severe 
in nature.  With respect to the appellant's residual scarring 
from the gunshot wounds, the examiner noted that the scars on 
the back of the neck were healed, old and flat.  The 
appellant exhibited a full range of motion of the cervical 
spine and lumbosacral spine on examination.  There was no 
evidence of neurological deficit.  The remainder of the 
examination was essentially normal.  It was noted that the 
appellant was taking prescribed medication for treatment of 
diabetes mellitus and hypertension.  The diagnostic 
impression included findings of status post gunshot wound to 
the soft tissues of the neck, and moderately severe athletes 
feet.

During a February 1997 VA examination of his headache 
disorder, the appellant reported that he sustained bullet 
wounds to the head and neck during service.  He reported a 
history of migraine headaches since that time.  He reported 
that his symptoms were not relieved by medication.  It was 
noted that his migraine headaches were associated with 
nausea, left eye pain, buzzing in the ears, difficulty with 
swallowing and speaking, dizziness on standing, and feelings 
of numbness on the lips and face.  The appellant was 
evaluated with bilateral visual field diplopia.  There were 
no significant findings noted on evaluation of the sensory 
system.  The diagnostic impression was post traumatic 
headaches, and bilateral cortical spine disease with daily 
headaches, and migraine headaches once weekly.  The appellant 
was also noted to have visual abnormality, and 
neuropsychiatric symptoms secondary to brain stem damage and 
PTSD.

On VA PTSD examination in March 1997, the appellant reported 
that he continued to receive individual therapy for his PTSD 
symptoms through the VA outpatient program once every two 
weeks.  It was noted that the appellant continued to decline 
a treatment course of prescribed medication for his PTSD 
symptoms.  The appellant reported symptoms of flashbacks, 
insomnia, nightmares concerning his Vietnam experiences, 
emotional dyscontrol, guilt, difficulty with concentration, 
and alienation from family and friends.  He was noted to have 
resumed drinking in July 1995.  The examiner indicated that 
the appellant had been an inpatient from February to June 
1996 in the alcohol treatment program at the VA medical 
facility.  At the time of this evaluation, the appellant 
denied any alcohol use, and reported his last alcoholic drink 
in January 1996.   The appellant reported that his grievance 
claim was denied, and that his employment as a postal worker 
was terminated in March 1997.  It was noted that the 
appellant had been attending vocational rehabilitation for 
culinary training since February 1996.  His course schedule 
included classes four days each week.  The appellant resided 
with his wife and children.  The appellant reported that he 
would spend his time studying, reading, or listening to music 
when not in school.  He indicated that he limited his social 
life to his family.  He denied having friends.  

On mental status evaluation, the appellant was observed to be 
casually dressed and groomed.  He was alert, and fully 
oriented.  The appellant was coherent and relevant.  The 
examiner noted that the appellant was moderately anxious and 
depressed.  He denied any suicidal or homicidal ideation or 
intentions.  His affect was full and appropriate.  The 
appellant denied hallucination or delusional ideas.  His 
concentration and memory were noted to be impaired.  His 
insight and judgment were fair.  The diagnostic impression 
was chronic PTSD, and alcohol dependence in remission (Axis 
I).  The appellant was evaluated with severe psychosocial 
stressors related to his combat experiences.  A GAF score of 
60 was indicated.

An April 1997 social and industrial survey report indicated 
that the appellant reported that tests results taken in 
conjunction with his admission to technical school revealed a 
learning disability.  The appellant reported that he had no 
social life because of his school schedule and his evening 
work schedule.  He reported that he made Indian jewelry in 
his spare time, and when he was unable to sleep.   The 
appellant indicated that he was experiencing problems in his 
culinary arts class.  In this context, it was noted that the 
appellant had difficulty with his spelling.  He also 
expressed that he was unable to remember all the art forms 
necessary to master this course.  In that regard, it was 
noted that some of the recipes being taught contained 
references that were in German, French, or old English.  It 
was the social worker's assessment that the appellant was 
pleasant, but demonstrated a lot of hostilities, and anger 
most of the time.   It was noted that the appellant reported 
that his only source of income was received through his 
vocational rehabilitation benefits.  It was noted that the 
appellant was terminated from his employment with the postal 
service, without any benefits.

Several examination papers, dated from August 1997 and 
October 1997, were provided.  These papers reflected failing 
quiz grades, with the exception of one quiz grade of "C."  
An October 1997 statement from an instructor indicated that 
the appellant was observed to be subject to mood swings, 
ranging from very talkative to very reserved and subdued.  
However, the instructor noted his belief that the appellant 
was capable of having a "very good career ahead of him."   
In a statement from another instructor, dated in October 
1997, the appellant was described as an asset to the culinary 
arts department during his participation in the program over 
the past two semesters, despite his many personal and 
financial difficulties.  It was noted that the appellant had 
displayed "an excellent aptitude for the culinary 
profession," and was "more than willing to assist his 
classmates when necessary."  Finally, an October 1997 
statement from the disabilities specialist at the technical 
college noted that the appellant requested testing for a 
learning disability because of his difficulty with reading, 
writing, and spelling since childhood.  It was noted that 
testing revealed "definite processing and memory retention 
problems."  The appellant was also noted to have expressed 
concern about his "seasonal depression, and significant 
personal and financial problems."  It was noted that "[I]n 
spite of his physical pain and emotional stress, his 
attendance has been excellent and he is doing well with the 
practical aspect of the course, but is having difficulty with 
the written exams."  The appellant was noted to be receiving 
test proctoring assistance, and was being afforded additional 
time to process information.

The appellant was afforded further neurological evaluation of 
his headache disorder in November 1997, to clarify findings 
noted on VA examination in February 1997.  The medical 
examination report indicated that the appellant reported a 
history of almost chronic daily headaches that worsened every 
few weeks, and that were  associated with facial numbness, 
mouth swelling, and nausea.  It was noted that the appellant 
also reported episodes of blackouts, noted to be unrelated to 
his headaches.  On examination, the appellant was alert and 
oriented, with fluent speech.  The neck was supple, and 
exhibited a full range of motion.  There was no evidence of 
carotid bruits.  Evaluation of the cranial nerve revealed 
normal fundi, with full extraocular movement.  The appellant 
had equal and reactive pupils, and normal facial strength and 
sensation.  The remainder of the examination of the cranial 
nerve was normal.  There was normal tone, bulk, and strength 
on evaluation of motor system.  Sensation was intact to pin 
and proprioception.  Tendon reflexes were symmetric.   In his 
assessment, the examiner noted that the appellant was 
experiencing post traumatic headaches.  It was noted that 
neurological examination was normal, and that the etiology of 
the appellant's reported blackouts was uncertain.  There was 
no reference to findings on this examination which confirmed 
findings reported on earlier (February 1997) VA examination.

An April 1998 medical statement indicated that the appellant 
"had been by our clinic for severe headache and blood 
glucose out of control.  He should have bed rest for at least 
three day[s]."

In October 1998, the RO continued the assigned rating 
evaluation for the appellant's headache disorder and fungal 
infection of the feet.  An increased evaluation from 10 
percent to 30 percent was awarded for his PTSD condition.  
With respect to its review of the rating evaluation for the 
service-connected PTSD condition, the RO considered the 
appropriateness of an increased evaluated under the old and 
revised rating criteria for psychiatric disorders.

In correspondence, dated in December 1998, the appellant 
noted his belief that failing grades he received in his 
culinary arts course were attributable to his PTSD and 
headache disorder.

During a February 1999 hearing, the appellant stated that he 
was placed on a new medication to treat his fungal infection, 
although he continues to experience recurring flare-ups.  His 
last flare-up reportedly occurred in 1997.  He noted that his 
bilateral foot condition increases in severity with each 
recurrence.  During these episodes, he experiences difficulty 
with ambulation.  He indicated that his infection has 
extended to include areas up to the thigh level, but 
primarily affects the feet.  The appellant reported that the 
disorder typically involves the areas between the toes, 
bottom of the feet, and area around the ankles.  The 
condition is manifest by itching, dry skin and cracking, and 
bleeding due to dryness.  The appellant also reported 
residual scarring associated with the infected areas.  The 
appellant noted that during his last VA examination, his 
condition was controlled by medication.

With respect to his headache disorder, the appellant stated 
that he experiences constant headaches, with numbness of the 
face.  He indicated that the back of his head, between the 
ears, feels heavy as if he were struck.  He further described 
symptoms of dry mouth, inability to keep food on his stomach 
accompanied by vomiting, nervousness, light sensitivity, 
blurred vision, tightened jaw, pain in his teeth and gums, 
cold chills, and trembles during his headache episodes.  
During his headaches, the appellant will avoid others so as 
to not get into altercations.  He will often walk for 
extended distances to get away from others, although this 
does not relieve the headache.  When he engages in an 
argument, he feels as if his ears are plugged.  He described 
headache episodes lasting for two to three weeks.  He related 
the pain associated with his headaches as an eight on a ten 
point scale, and "bad" headaches as "well over a 10."  The 
appellant indicated that he has tried to tie bandannas and 
rope around his head for relief during these episodes, but 
without success.  When queried, the appellant acknowledged 
that he was not presently on a course of medication, and that 
he had denied treatment.  The appellant explained that he 
declined such proposed treatment because it involved 
injections into the back of the head to relieve cranial 
pressure.  He has participated in biofeedback without 
success.

The appellant indicated that medical personnel have advised 
him that nervous symptoms associated with his PTSD condition 
makes his headaches worse.  In this context, the appellant 
sought to demonstrate the intertwined nature of the symptoms 
related to his headache disorder and PTSD.  The appellant 
related the onset of his psychiatric symptoms and headache 
disorder to an episode during service in which he sustained a 
gunshot wound to his head, was searched by enemy soldiers 
while he pretended to be dead, and was then dragged along the 
ground.  The appellant stated that he continued to be haunted 
by this image.  He noted that this image or other stimuli 
which remind him of his Vietnam experiences will also trigger 
his headache disorder.  He maintained that symptoms related 
to each disorder will aggravate symptoms of the other 
disorder.  The appellant described impairment with his 
ability to work and with educational training due to loss of 
sleep, and difficulty concentrating attributable to both his 
headache disorder and PTSD.  He reported that he dropped an 
English class, and withdrew from the culinary arts program 
following a period of homelessness and receipt of low grades.  
He noted that he was presently taking one class, physical 
education, through the technical school.  With respect to his 
enrollment in the culinary arts program, the appellant stated 
that he had not completed the second semester, and that he 
"can't keep the damn thoughts in [his] head, and that's what 
gets [him] angry."  

The appellant stated that because of his psychiatric problems 
and headache disorder, he lost his job as a postal worker.  
In particular, he indicated that his concentration was 
impaired as a result of his disability, and caused him to 
mishandle mail.  Following an 18 month suspension, he was 
terminated.  However, the appellant stated that he would be 
entitled to received retirement benefits at age 62 years.  He 
reported that he has attempted to secure employment since the 
time of his suspension in 1995, but has been unsuccessful 
either due to the suspension or his medical condition.  The 
appellant indicated that he is not presently taking 
medication to treat his psychiatric symptoms because of side 
effects, particularly depression.  He indicated that he is 
seen twice monthly by a social worker.  He does not attempt 
group therapy sessions, because he was asked not to return.  
He resides alone, and spends day reading, or working on 
crafts and jewelry, which he sells or gives away.  The 
appellant stated that he avoids contact with others, and that 
he has no friends.  He divorced in 1984 or 1985, but 
remarried his wife in 1997 for convenience, although he lives 
separate from his wife.  He has no contact with his family 
members or children.  He reported that when is unable to 
sleep, he rides the bus into Mexico, and is able to sleep 
during the three hour trip.  When queried, the appellant 
indicated that he is no longer able to envision himself doing 
good.  He noted that he participates in meetings in which he 
talks with other veterans of American Indian heritage, at the 
request of the Tribal Elders, concerning alcohol and drug 
abuse.   The appellant attends ceremonial dances and 
celebrations if he is financially able to do so.

VA outpatient clinical report, dated from March 1996 to 
September 1998, were received into evidence at the time of 
the hearing.  These records disclose that the appellant was 
seen in April 1998 for evaluation of his headache disorder.  
It was noted that the appellant reported no new complaints.  
He indicated that he continued to experience constant 
headaches, precipitated by a feeling that his ears were 
plugged, numbness of the mouth and face, and occasional 
nausea.  He reported no recent episodes of blackouts, but 
noted a vague sensation of dreaming.  He reported some 
improvement since his previous headache episodes.  It was 
noted that the appellant had one year remaining in his 
culinary arts program.  The examiner opined that the 
appellant's headaches might be stress related.  On 
evaluation, the appellant was anxious.  There was no evidence 
of focal neurological sign.  A clinical assessment of chronic 
headaches, post traumatic, and PTSD was indicated.  When 
evaluated in May 1998, the appellant reported treatment in 
April 1998 for headache with dizziness, chills, nausea and 
vomiting.  It was noted that he was evaluated with a viral 
illness.  It was noted that the appellant reported he would 
be unable to make his scheduled appointments due to his 
school schedule, and that he no longer performed physical 
therapy exercises.  An assessment of cervical spine muscle 
movement spasm with probable muscle movement tension 
cephalalgia was indicated.  The appellant was advised to 
restart his home physical therapy exercises.  

During a June 1998 pain assessment, the appellant reported 
that he experienced external pain on the top and back of his 
head, and lower back.  A June 1998 clinical notation 
indicated that the appellant reported that he was homeless, 
but noted that he was still in attendance at the culinary 
school.   An August 1998 clinical notation indicated that the 
appellant presented with complaints of itching involving both 
feet.  Examination showed scaling skin with exudation.  The 
clinical impression was tinea pedis, and onychomycosis.  The 
appellant was treated with medication.   By September 1998, 
the appellant reported that he experienced bitemporal 
occipital cephalalgia, occurring every two to three weeks, 
and lasting two to three days in duration.  He was evaluated 
with muscle movement tension headaches secondary to vascular 
cephalalgia after trauma.  The appellant reported that he had 
changed his residence, and noted that he was distracted at 
night by traffic sounds, distant voices, and other noises.  
The assessment was of muscle movement tension cephalalgia 
with secondary vascular elements, and PTSD.

A January 1999 report from a social worker was also received 
into evidence at the time of the hearing.  It was indicated 
that the appellant reported difficulty with memory 
functioning in school, and chronic pain triggering suicidal 
thoughts without a plan.   It was noted that the appellant's 
family had separated from him.  The social worker indicated 
that the appellant demonstrated repetitive thinking due to 
his unresolved problems.  On evaluation, it was noted that 
the appellant showed major depression, and had decompensated 
during the past year.  A GAF score of 30 was indicated.  The 
assessment was PTSD, major depression, and memory impairment 
with headaches.  It was noted that the appellant had impaired 
social and occupational functioning.  

The Hearing Officer, in a February 1999 decision, denied 
increased evaluations for the service-connected bilateral 
foot fungus, and PTSD condition.  An increased evaluation 
from 10 percent to 30 percent was awarded for the headache 
disorder.   


Analysis

Initially, the Board has finds that the appellant's claims 
are well grounded pursuant to 38 U.S.C.A. § 5107 in that his 
claims are plausible or capable of substantiation. Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This finding is based upon 
the evidentiary assertions by the appellant, and medical 
evidence of record documenting treatment for the claimed 
disability.  Drosky v. Brown, 10 Vet. App. 251, 254 (1997) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629 (1992); King 
v. Brown, 5 Vet. App. 19 (1993).  Once it has been determined 
that a claim is well grounded, as here, VA has a statutory 
duty to assist the appellant in the development of evidence 
pertinent to that claim. 38 U.S.C.A. § 5107.  The Board is 
satisfied that all procurable data has been assembled for 
appellate review, and that the duty to assist as mandated by 
38 U.S.C.A. § 5107 has been met.  See Hayre v. West, No. 98-
7046 (Fed. Cir. Aug. 16. 1999).


Service Connection

The basic statutory and regulatory criteria applicable in 
this case provide that service connection may be granted for 
disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110.  Further, where a veteran served 
90 days or more during a period of war and arthritis becomes 
manifest to a compensable degree within one year of service, 
it shall be presumed that the disease was incurred in service 
even though there is no evidence of its presence at that 
time. 38 C.F.R. 
§§ 3.307, 3.309.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. 
§ 3.303(d).

For a showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).

A careful review of the appellant's service medical records 
reflects no treatment for a low back condition, or diagnosis 
of degenerative process involving the low back.  The first 
reference to impairment of the low back was in 1995, nearly 
three decades after service.

In this case, the appellant maintains that his current 
claimed disorders were incurred during service.  However, 
where the determinative issue involves a question of medical 
diagnosis or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
appellant's uncorroborated statements, however, are not of 
sufficient probative weight nor are they competent evidence 
to establish a causal relationship between any current low 
back disability and his period of service.

The Board has considered the evidence presented, to include 
the statements made by the appellant in support of his claim.  
In that regard, the Board does not doubt the sincerity of the 
appellant's beliefs concerning the onset of symptomatology 
relative to his low back condition.  As indicated, however, 
the appellant's arguments have little probative value.  There 
is no indication that the appellant has any medical 
expertise, nor is it contended otherwise.  Accordingly, his 
statements regarding medical causation are not deemed to be 
competent to establish a causal relationship between his 
current disability of the low back and any event of military 
service.

With respect to the appellant's degenerative arthritis of the 
lumbar spine, the Board has considered the pertinent evidence 
in this case.  In this regard, there is no medical evidence 
showing the presence of degenerative process involving the 
lumbar spine as confirmed by radiographic evaluation, in 
service.  Additionally, the appellant's low back condition 
was not shown to be manifest to a degree of ten percent 
disabling within one year following the appellant's release 
from active duty.  The evidence demonstrates that 
radiographic evaluation, conducted in May 1995, revealed 
minimal degenerative changes at the L5-S1 disc level.  

Following a careful and thorough evaluation of the medical 
evidence of record, other evidence for and against the 
appellant's claim, the Board finds that the clear weight of 
the evidence is against the appellant's claim. The evidence 
does not support his contentions regard the etiology of his 
claimed low back disability.  What remains decisive in this 
case is the absence of evidence of a low back disability 
during service and, especially, for so many years thereafter 
in light of no competent medical evidence or opinion linking 
the back disorder to service. 


Increased Evaluation

Under applicable criteria, disability evaluation are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  It is essential that each disability be 
viewed in relation to its history, and that medical 
examinations are accurately and fully described emphasizing 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1.  Medical evaluation reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2.

Although the regulations do not give past medical reports 
precedence over current findings, see Francisco v. Brown, 7 
Vet. App. 55 (1994), the Board should consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 12 
Vet. App. 119 (1999).


1.  Post-traumatic Stress Disorder

PTSD is rated under the portion of the VA Schedule for Rating 
Disabilities that pertains to mental disorders.  Prior to 
November 7, 1996, PTSD was rated under 38 C.F.R. § 4.132 
(1996).  Effective November 7, 1996, the rating schedule for 
mental disorders was amended and redesignated as 38 C.F.R. § 
4.130. 61 Fed.Reg. 52700 (Oct. 8, 1996).  The evaluation 
criteria have substantially changed in the new rating 
schedule and now focus on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In light of the fact that the 
appellant filed his claim before November 7, 1996, the Board 
will evaluate his psychiatric disability below in light of 
both the new and old rating criteria.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Under the former rating criteria for PTSD, 38 C.F.R. § 4.132 
(1996), a 50 percent evaluation was assigned when the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

A review of the evidence demonstrates that a schedular rating 
of 50 percent is not warranted under the old criteria.  In 
that regard, the evidence of record establishes that the 
appellant was married for several years, divorced in 
approximately 1984, but later remarried his spouse in 1997 
although they now live separately.  There is no indication of 
record that the appellant attributed the dissolution of his 
marriage to symptomatology associated with his PTSD 
condition.  He maintains that he has not had contact with his 
family for several years, throughout the course of his 
marriage, because of his family's feelings regarding his 
decision to marry.  While he indicates that he now has no 
contact with his children or wife, and has no friends, the 
evidence establishes that the appellant does engage in social 
activities.  In this regard, he indicates that he does attend 
meetings in which he speaks with other Native American 
veterans.  In addition, the appellant attends tribal 
ceremonies and other celebrations, and is apparently only 
prohibited from doing so when finances would not permit such 
participation.  The appellant has further indicated that he 
performed volunteer work with young adults for some time, at 
least through 1996.   The appellant was noted to indicate 
that he is left with very little free time between his school 
schedule and evening work-related responsibilities.  The 
appellant has further reported that he sells or gives away 
jewelry he makes.  

Relative to his industrial capacity, the evidence 
demonstrates that the appellant was terminated from his 
position with the postal service following an investigation 
which established that the appellant, over a period of time, 
had mishandled mail.  The investigative report indicates that 
the appellant attributed some instances of mail mishandling 
to his drinking problem.  The report further notes that the 
appellant acknowledged the wrongful nature of his action, and 
the potential consequences thereof during an investigative 
interview.  There was no mention of PTSD or other clinical 
symptomatology noted in the course of this report as having 
influenced or otherwise affected his behavior.  Therefore, 
the Board concludes that there is no evidence of record to 
suggest that the appellant's employment was adversely 
affected by his PTSD symptomatology.  

The record demonstrates that during the pendency of the 
administration action relative to the appellant's postal 
service, he enrolled in vocational rehabilitation.  The 
appellant contends that his failing grades while enrolled in 
a culinary arts program were attributable to his PTSD 
symptomatology and headache disorder.  However, the evidence 
shows that the appellant requested screening for a learning 
disability.  He related the onset of this condition to his 
childhood.  It was noted that tests confirmed processing and 
memory retention problems, for which the appellant was 
reportedly provided with proctoring assistance and an 
adjusted time schedule in order to assist him with 
information processing.  While the appellant has insistently 
maintained that his difficulties as a student in the culinary 
arts program is directly associated with his PTSD and 
headache disorder, the Board concludes that the evidence of 
record does not support such a finding.  In this regard, the 
evidence demonstrates that the appellant acknowledged that 
his learning disabilities existed since his childhood.  In 
addition, the appellant was noted, by staff members, to have 
financial and personal concerns which adversely affected his 
performance while enrolled in the culinary arts program.  
Further, a review of the clinical records documenting 
treatment for PTSD proximate to the time of the appellant's 
(February 1996) enrollment in the technical school show that 
the appellant was consistently evaluated on examination with 
moderate anxiety and depression, with some impairment in 
memory and concentration.  Further, the graded quizzes 
submitted by the appellant were each dated in 1997 proximate 
to the investigation, ultimate termination of his postal 
employment, and grievance action.  Following a thorough and 
considered review of the evidence, there is a paucity of 
evidence which demonstrates that the appellant's difficulties 
in the culinary arts program was attributable to his PTSD 
and/or headache disorder.  Instead, the appellant's 
acknowledged long-standing difficulty with spelling and 
information processing were generally noted to be the causal 
factor for his current problems.  Notably, it was indicated 
that the appellant was otherwise able to function well within 
the culinary arts program, and was noted to exhibit good 
aptitude, and provide assistance to his classmates.    

Under the current rating criteria 38 C.F.R. § 4.130 (1998), a 
50 percent evaluation is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The record reflects that the appellant is experiencing some 
residual psychiatric symptomatology relative to his PTSD 
condition.  His condition is primary manifest by anxiety, 
depression, impaired concentration and memory, and repetitive 
thinking.  He has also described symptoms of difficulty 
sleeping.  The current VA examination in 1997 showed the 
appellant to be coherent and relevant, with full and 
appropriate affect.  His judgment and insight were evaluated 
as fair.  It was noted that the appellant's concentration and 
memory were impaired, and that he demonstrated repetitive 
thinking due unresolved problems.  However, there was no 
evidence of hallucination or delusional thought processes.  
There is no evidence of psychiatric symptomatology consistent 
with the 50 percent disability level, such as panic attacks, 
difficulty understanding commands, or memory impairment 
marked by retention of only highly learned material or 
forgetting to complete tasks, impaired judgment, or 
difficulty in maintaining effective work and social 
relationships.

While the evidence reflects that the post-traumatic stress 
disorder impacts somewhat upon the appellant's functional 
capacity, in that he is somewhat anxious and depressed, it is 
the opinion of the Board that his present level of impairment 
is not presently indicative of a higher level of impairment, 
the amount needed to warrant an increased evaluation (to 50 
percent or higher) under the provisions of Diagnostic Code 
9411.  The Board notes in this regard that the January 1999 
report from the social worker indicated a GAF score of 30 
with a finding that the appellant expressed suicidal thought 
without a plan due to chronic pain.  This report, however, 
reflects that the appellant otherwise reported psychiatric 
symptoms of anxiety, depression, and repetitive thinking 
resulting in decompensation which is consistent with symptoms 
and findings recorded on prior VA clinical and diagnostic 
evaluation.  In light of the Board's review of the record, 
the Board places substantially greater weight on the clinical 
assessment that such reported symptomatology is consistent 
with GAF score evaluation of 60, as noted on VA examination 
and outpatient treatment reports.  This GAF score is 
consistent with the appellant's disability picture as 
reflected in the recorded medical history.

The current medical evidence, as previously discussed, does 
not reflect that the degree of impairment resulting from PTSD 
more nearly approximates the criteria required for the next 
higher evaluation pursuant to 38 C.F.R. § 4.7 under either 
the current or former rating criteria.  As the clear weight 
of the more probative evidence is against the claim, the 
benefit of the doubt doctrine is not for application.


2.  Headache Disorder as Residual of Gunshot Wounds

The appellant's headache disorder is currently evaluated as 
30 percent disabling under Diagnostic Code 8100.  Under this 
code, a 30 percent rating requires migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
rating requires migraine headaches having very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

The record reveals a history of intermittent clinical visits 
for complaints of headaches.  The appellant has denied a 
treatment course of prescribed medication or other proposed 
treatment options.  He utilized Tylenol, but now reports no 
relief with this medication.  More recently, that the 
appellant described constant headaches with episodes of 
"bad" headaches lasting up to two weeks in duration.  The 
Board notes that the findings reported on the most recent VA 
examination in 1997 noted that the appellant experienced 
headaches accompanied by facial numbness, mouth swelling, and 
nausea.  However, the medical evidence of record does not 
reveal very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  
Accordingly, an evaluation in excess of 30 percent is not 
warranted, as the current evaluation contemplates the 
appellant's current symptomatology.


3.  Bilateral Foot Condition

The appellant's skin disorder has been rated as 
dermatophytosis under 38 C.F.R. 
§ 4.118, Diagnostic Code 7813, which is rated as eczema under 
38 C.F.R. § 4.118, Diagnostic Code 7806.  A 10 percent 
evaluation is warranted for exfoliation, exudation or itching 
and involvement of any exposed surface or extensive area.  A 
30 percent evaluation is warranted for exudation or itching 
constant, extensive lesions, or marked disfigurement. 38 
C.F.R. § 4.118, Diagnostic Code 7806.

A review of the record reveals that the appellant's fungal 
infection of the feet is manifested by plantar scaling and 
exudation, and complaints of itching and irritation.  The 
appellant testified that he experienced intermittent flare-
ups at the time of his February 1999 hearing, and noted that 
his skin disorder was controlled with medication.  The 
medical evidence similarly documents intermittent treatment 
for recurrent flare-ups of the skin disorder.  The appellant 
has reported residual scarring associated with the affected 
areas.  The record shows that there is no evidence of 
extensive lesions or marked disfigurement.  Therefore, the 
Board concludes that the appellant's current skin 
symptomatology is adequately compensated by the 10 percent 
evaluation in effect under Diagnostic Code 7813. An 
evaluation in excess of 10 percent for a fungal infection of 
the feet is not warranted.


Extra-Schedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1) (1998), an extra-
schedular rating is in order where there exists such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization [due exclusively to service-
connected disability] such as render impractical the 
application of the regular schedular standards.  The test is 
a stringent one for, the Court has held, "it is necessary 
that the record reflect some factor which takes the claimant 
outside of the norm of such veteran.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough."  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

Clearly, due to the nature and severity of the appellant's 
PTSD, headache disorder, and fungal infection interference 
with the appellant's employment status is foreseeable.  
However, the Board finds that the record does not reflect 
frequent periods of hospitalization because of the service-
connected disabilities at issue, nor interference with his 
employment status to a degree greater than that contemplated 
by the regular schedular standards, which are based on the 
average impairment of employment.  38 C.F.R. §§ 4.1, 4.10.  
Thus, the record does not present such an exceptional case 
where the disability ratings assigned for the appellant's 
PTSD, headache disorder, and fungal infection are found to be 
inadequate.  See Van Hoose, supra; Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992) (noting that the disability evaluation 
itself is recognition that industrial capabilities are 
impaired).  Therefore, the Board finds that the criteria for 
submission for an assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In its evaluation of the above-referenced claims, the Board 
has given consideration to the appellant's evidentiary 
assertions.  Where the issue is factual in nature, that is, 
whether an incident occurred during service or whether a 
clinical symptoms is present, the appellant is competent to 
make assertions in that regard.  Cartwright v. Derwinski, 2 
Vet. App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, the 
appellant is not qualified to make assertions in this area as 
he lacks the necessary medical expertise or experience.  King 
v. Brown, 5 Vet. App. 19, 21 (1991); See also, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this case, the 
appellant reported increased symptomatology associated with 
his service-connected disabilities.  The clinical findings 
from the most recent VA examination and his assertions, when 
considered in light of the medical history of record, were 
not found to support the assignment of increased evaluations 
for the service-connected disabilities.


ORDER

Service connection for degenerative arthritis at L5-S1 is 
denied.

A disability in excess of 30 percent for post-traumatic 
stress disorder is denied.

An increased evaluation for headaches due to gunshot wound to 
the left scalp and neck is denied.

An increased evaluation for bilateral fungal infection, 
onychomycosis of the toe nails, and tinea pedis is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

